In an action to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), entered June 19, 1992, which denied his motion to vacate an order of the same court, entered May 17, 1991, granting, upon his default, the defendants’ motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff has failed to present a reasonable excuse for his default or to demonstrate the existence of a meritorious claim (see, Alert Med. Personnel v Rera, 203 AD2d 401).
With regard to the latter, we stress that the plaintiff failed to establish the legal merits of his case by neglecting to submit an affidavit from a physician competent to attest to the meritorious nature of his claims (see, Amodeo v Radler, 89 AD2d 594, affd 59 NY2d 1001; White v Leonard, 140 AD2d 518). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.